
	
		I
		111th CONGRESS
		1st Session
		H. R. 2087
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act
		  relating to freshness dates on food.
	
	
		1.Short titleThis Act may be cited as the
			 Food Freshness Disclosure Act of
			 2009.
		2.Federal food,
			 drug, and cosmetic act; requirement of inclusion of freshness date on food
			 labeling
			(a)In
			 generalSection 403 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 343) is amended by adding at the end the following:
				
					(z)Except as provided
				in subparagraph (6), unless its label bears information on freshness in
				accordance with the following:
						(1)The label of the
				food states a date upon which the food will no longer be fresh (in this
				paragraph referred to as the freshness date). The freshness date
				is a date selected by the manufacturer, packer, or distributor of the food on
				the basis of tests and other information showing that the food, until that
				date, under the conditions of handling, storage, preparation, and use
				prescribed by label directions, will—
							(A)when consumed
				contain not less than the quantity of each nutrient set forth in the food label
				in accordance with paragraph (q) and with section 101.9(g)(4) of title 21, Code
				of Federal Regulations; and
							(B)otherwise be not
				adulterated and of an acceptable quality.
							(2)The freshness date
				is stated in terms of the day and month if the product will not be fresh after
				three months on the shelf or in terms of the month and year if the product will
				be fresh for more than three months on the shelf. The day, month, and year are
				declared in uncoded numerical sequence, except that the month may be indicated
				by letters.
						(3)The phrase
				best if used by precedes the freshness date.
						(4)On the label, the
				freshness date is—
							(A)in single
				easy-to-read type style using upper and lower case letters in the standard
				form;
							(B)in a type size no
				smaller than 8 point; and
							(C)located in a
				conspicuous place on the package of the product.
							(5)The freshness date
				is on the containers of any food sent to the seller of such food to
				consumers.
						(6)The requirements
				of subparagraphs (1) through (4) shall not apply to any food that, under
				section 101.9(j) of title 21, Code of Federal Regulations, is exempt from the
				nutrition labeling requirements of section 101.9 of such
				title.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect upon the
			 expiration of the 180-day period beginning on the date of the enactment of this
			 Act.
			
